NO. 12-08-00498-CR

NO. 12-08-00499-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



TERESA DIANE NICHOLSON,§
	APPEALS FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW NO. 2 OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant has filed a motion to dismiss these appeals.  The motion is signed by Appellant
and her counsel.  No decision having been delivered by this court, the motion is granted, and the
appeals are dismissed in accordance with Texas Rule of Appellate Procedure 42.2.
Opinion delivered January 14, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.









(DO NOT PUBLISH)